Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 are objected to because of the following informalities:  Claims 1 and 4 recite the pronoun “its”.  The claims should be rewritten to avoid using pronouns.  Appropriate correction is required.
Claims 1 and 4 recite “by adjacent two of the pillar sections” is grammatically awkward.  Perhaps --by two adjacent pillar sections-- would obviate the issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 4 recite “a small-diameter step portion”. The term “small” is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how small the diameter must be to be considered “small”.  Perhaps --a reduced-diameter portion-- would correct the issue.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaki U.S. 2005/0135719.
Re clm 4¸ Takaki discloses a bearing device for a vehicle wheel (Fig. 1A), comprising: an outer member (2) having, on its inner periphery, double row outer raceway surfaces (2a); an inner member (3) including: a hub ring (8) having, on its outer periphery, a small-diameter step portion extending axially; and at least one inner ring (9) press-fitted to the small-diameter step portion, the inner member having, on its outer periphery, double row inner raceway surfaces (3a) facing the double row outer raceway surfaces; double row balls (4s) rollably accommodated between the raceway surfaces of the outer member and the raceway surfaces of the inner member, respectively; and a cage (5) made of a resin ([0041]), the cage including: a base section (5a, Fig. 2A and 3) having a ring shape; and a plurality of pillar sections (5b) extending axially from the base section and circumferentially arranged at certain spacings (shown in Fig. 2B), the cage having a pocket (12) defined by adjacent two of the pillar sections and the base section and having a curved face (shown in Fig. 3) extending along an outer peripheral face of a corresponding one of the balls so as to retain the ball, wherein each pillar section includes: a .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takaki U.S. 2005/0135719 in view of JP S54-165639.
Re clm 1, Takaki discloses a bearing device for a vehicle wheel (Fig. 1A), comprising: an outer member (2) having, on its inner periphery, double row outer raceway surfaces (2a); an inner member (3) including: a hub ring (8) having, on its outer periphery, a small-diameter step portion extending axially; and at least one inner ring (9) press-fitted to the small-diameter step portion, the inner member having, on its outer periphery, double row inner raceway surfaces (3a) facing the double row outer raceway surfaces; double row balls (4s) rollably accommodated between the raceway surfaces of the outer member and the raceway surfaces of the inner member, respectively; and a cage (5) made of a resin ([0041]), the cage including: a base 
Takaki does not disclose when viewed from the axial direction, a shortest length in the one claw portion to a center of the ball and a shortest length in the other claw portion to the center of the ball are different.
JP ’639 discloses a cage geometry such that when viewed from the axial direction, a shortest length in the one claw portion to a center of the ball and a shortest length in the other claw portion to the center of the ball are different (Fig. 4 and 5; page 3 of translation) for the purpose of facilitating automatic assembly of the retainer to a bearing (last paragraph of page 3).
Re clm 2, Takaki in view of JP ‘639 further discloses when viewed from the axial direction, a portion of the one claw portion where the length to the center of the ball is shortest and a portion of the other claw portion where the length to the center of the ball is shortest fall within a ring-shaped range surrounded with an outer peripheral circle of the ball and an imaginary circle having a diameter (the claw portions extend at least somewhat circumferentially back toward the center of the pocket).
JP ‘639 does not disclose the specific projecting dimensions of the claw portions and does not disclose the imaginary circle such that the diameter is not less than 0.7 times and less 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Takaki in view of JP ‘639 and provide the imaginary circle such that the diameter is not less than 0.7 times and less than 1.0 time a diameter of the ball with the center of the ball defined as a center of the imaginary circle, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
The diameter of the imaginary circle is simply a way to define the circumferential projection distance of the claw into the pocket.  This measurement is a well-know result effect variable.  If the claws project too far into the pocket, then it makes installing the ball into the pocket more difficult due to an increase in force required to push the ball past the claw.  If, on the other and, the claw does not project far enough into the pocket, the ball can easily come out of the pocket. One of ordinary skill in the art would have found it obvious to optimize the claw lengths such that ball installation is easy enough to prevent damage to the cage but difficult enough to prevent the balls from easily coming out of the cage.
	Re clm 3, Takaki in view of JP ‘639 further does not disclose when viewed from the axial direction, a sum of the shortest length in the one claw portion to the center of the ball and the shortest length in the other claw portion to the center of the ball is 0.7 times larger than a diameter of the ball and is not more than 0.85 times the diameter of the ball.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Takaki in view of JP ‘639 and provide when viewed from the axial direction, a sum of the shortest length in the one claw portion to the center of the ball and the shortest length in the other claw portion to the center of the ball is 0.7 times larger than a diameter of the ball and is not more than 0.85 times the diameter of the ball, since it has been held that where the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
The sums of the lengths is simply a way to define the circumferential projection distance of the claw into the pocket.  This measurement is a well-know result effect variable.  If the claws project too far into the pocket, then it makes installing the ball into the pocket more difficult due to an increase in force required to push the ball past the claw.  If, on the other and, the claw does not project far enough into the pocket, the ball can easily come out of the pocket. One of ordinary skill in the art would have found it obvious to optimize the claw lengths such that ball installation is easy enough to prevent damage to the cage but difficult enough to prevent the balls from easily coming out of the cage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALAN B WAITS/Primary Examiner, Art Unit 3656